Case 20-01405-JKS        Doc 16    Filed 10/29/20 Entered 10/30/20 12:55:33 Desc Main
                                   Document     Page 1 of 2               FILED
                                                                        JEANNE A. NAUGHTON, CLERK


                                                                        OCT. 29, 2020
                                                                         U.S. BANKRUPTCY COURT
                                                                               NEWARK, N.J.


  UNITED STATES BANKRUPTCY COURT                                         BY:   Zelda Haywood
                                                                                  DEPUTY
  DISTRICT OF NEW JERSEY


  In Re:                                                  Case No.:     20-01405-JKS

  Alexander Haselkorn,                                    Chapter:      13

                     Debtor.                              Judge:        John K. Sherwood


  Alexander Haselkorn,

                      Plaintiff,                          Adversary No. 19-32984
               v.

  David Safir, Individually; DLS Billing and Consulting
  Corp.,

                      Defendants.




            ORDER RE: AMENDMENT OF COMPLAINT OR DISMISSAL


      The relief set forth on page two (2) is hereby ORDERED.




                                                 __________________________________________
                                                 HONORABLE JOHN K. SHERWOOD
                                                 UNITED STATES BANKRUPTCY JUDGE

  Dated: October 29, 2020
Case 20-01405-JKS       Doc 16    Filed 10/29/20 Entered 10/30/20 12:55:33           Desc Main
                                  Document     Page 2 of 2
Page 2
Debtor:               Alexander Haselkorn
Case no.:             20-01405-JKS
Caption of Order:     ORDER RE: AMENDMENT OF COMPLAINT OR DISMISSAL



       The Court having reviewed the Motion to Dismiss Adversary Proceeding (Doc. 10) by

David Safir and DLS Billing & Consulting Corp. (“Defendants”) and for the reasons on the record

from the October 27, 2020 hearing, it is hereby

       ORDERED that the Plaintiff shall have ten (10) days from the date of this Order to file an

Amended Complaint in this case, if he so chooses. If an Amended Complaint is not filed within

ten (10) days, this adversary proceeding will be dismissed.

       ORDERED that if Plaintiff files an Amended Complaint, Defendants shall have fourteen

(14) days pursuant to Rule 7015(a)(3) Fed.R.Bankr.P. to answer or otherwise respond to the

Amended Complaint.
